                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:19-cv-00052

 DANIEL PATRICK,                                 )
 8122 Cohosh Court                               )
 Raleigh, NC 27616,                              )
                                                 )
                Plaintiff,
                                                 )
     vs.                                         )
 MATTHEW G. WHITAKER,                            )
 in his official capacity,                       )
 950 Pennsylvania Avenue, N.W.                   )
 Washington, DC 20530;                           )
                                                 )
 BUREAU OF ALCOHOL, TOBACCO,                     )
 FIREARMS AND EXPLOSIVES,                        )
 an agency of the Department of Justice,         )     COMPLAINT
 99 New York Avenue, N.E.                        )
 Washington, DC 20226;                           )
 THOMAS E. BRANDON,                              )
 in his official capacity,                       )
 99 New York Avenue, N.E.                        )
 Washington, DC 20226;                           )
                                                 )
                and                              )
 UNITED STATES OF AMERICA,                       )
 United States Attorney’s Office                 )
 310 New Bern Avenue                             )
 Federal Building, Suite 800                     )
 Raleigh, North Carolina 27601-1461,             )
                                                 )
                Defendants.


                                         COMPLAINT

1.         Plaintiff Daniel Patrick seeks injunctive and declaratory relief against Matthew G.

Whitaker and a regulation he signed banning “bump stocks.” See Bump-Stock-Type Devices

(Final Rule), 83 Fed. Reg. 66514 (Dec. 26, 2018), http://bit.ly/2ER6BZV. Plaintiff owns such a

device. And Mr. Whitaker was designated as Acting Attorney General in violation of the

Appointments Clause and applicable statutes. His unlawful action thus harms plaintiff directly.


                                         1
              Case 5:19-cv-00052-BO Document 1 Filed 02/21/19 Page 1 of 8
2.     Emergency injunctive relief is necessary to prohibit the Final Rule from taking effect. The

Final Rule presently deprives plaintiff of his property rights and requires that he permanently

destroy his lawfully held property by March 26, 2019. Plaintiff is and will continue to suffer

irreparable harm without injunctive relief, as the government has agreed in parallel litigation.

3.     Plaintiff brings his causes of action pursuant to the Administrative Procedure Act, 5 U.S.C.

§ 500 et seq., and this Court’s equitable jurisdiction to enjoin “violations of federal law by federal

officials,” Armstrong v. Armstrong v. Exceptional Child Ctr., Inc., 135 S. Ct. 1378, 1384 (2015);

Free Enter. Fund v. Pub. Co. Accounting Oversight Bd., 561 U.S. 477, 491 n.2 (2010) (there is an

“implied private right of action directly under the Constitution to challenge governmental action

under the Appointments Clause”). The Court has authority to issue a declaratory judgment under

28 U.S.C. §§ 2201-2202, and preliminary and ultimate injunctive relief in its equitable discretion,

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, 32 (2008).

4.     Plaintiff has standing to challenge Mr. Whitaker’s authority, because Mr. Whitaker took

direct action that injures plaintiff. Thus, plaintiff has the right to challenge Mr. Whitaker’s

authority under the Appointments Clause, regardless of whether another, lawful official would

make the same decision. See Landry v. FDIC, 204 F.3d 1125, 1130-32 (D.C. Cir. 2000) (collecting

authorities). Plaintiff cannot later be compensated with damages for this constitutional violation.

                                         JURISDICTION

5.     This Court has subject-matter jurisdiction over this action pursuant to 5 U.S.C. §§ 702,

704, and 28 U.S.C. § 1331. Venue is appropriate pursuant to 5 U.S.C. § 703 and 28 U.S.C. § 1391.




                                      2
           Case 5:19-cv-00052-BO Document 1 Filed 02/21/19 Page 2 of 8
                                            PARTIES

6.     Plaintiff Daniel Patrick is an individual U.S. Citizen who resides in Raleigh, North

Carolina. He owns a “bump-stock-type device,” as defined by the Final Rule, specifically, a Slide

Fire SSAR-15.

7.     Defendant U.S. Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) is the federal

agency responsible for promulgating and enforcing regulations under the National Firearms Act,

26 U.S.C. § 5841 et seq., and Gun Control Act, 18 U.S.C. § 921 et seq., on which ATF relied in

promulgating the Final Rule.

8.     Defendant Thomas E. Brandon is the Acting Director of ATF, and he is sued in his official

capacity. Among other things, he is responsible for implementing and enforcing the Final Rule.

9.     Defendant Matthew G. Whitaker is the former Chief of Staff to the Attorney General, who

was designated to act as the Attorney General. Among other things, the Attorney General is

responsible for implementing and enforcing the Final Rule. Homeland Security Act of 2002, Pub.

L. 107-296, 116 Stat. 2135, 2277, http://bit.ly/2AjB6V3; see 26 U.S.C. §§ 7801(a)(2), 7805; 28

U.S.C. § 599A(c)(1).

10.    Defendant United States of America is a proper party in this action pursuant to 5 U.S.C.

§§ 702, 703, and the declaratory and equitable relief plaintiff seeks.

                                  FACTUAL ALLEGATIONS

11.    On November 7, 2018, the President forced the resignation of Attorney General Jefferson

Sessions III. Deputy Attorney General Rod Rosenstein automatically became the Acting Attorney

General by operation of law. 28 U.S.C. § 508(a). The next day, the President displaced Acting

Attorney General Rosenstein, invoking the Federal Vacancies Reform Act (FVRA), 5 U.S.C.




                                      3
           Case 5:19-cv-00052-BO Document 1 Filed 02/21/19 Page 3 of 8
§ 3345(a)(3), to direct an employee, former Chief of Staff Matthew Whitaker, to perform the

functions of the Attorney General. This violated the Appointments Clause and 28 U.S.C. § 508(a).

12.     Mr. Whitaker personally executed the Final Rule, which was published in the Federal

Register on December 26, 2018. See 83 Fed. Reg. 66514 (Dec. 26, 2018). In addition to

effectively depriving plaintiff of his rights to possess, transfer, and sell his bump stock, the Final

Rule requires him to destroy his bump stock by March 26, 2019, or risk facing severe criminal

penalties. As the government has conceded in parallel litigation, this constitutes irreparable harm.

13.     For the reasons set forth in the Motion for Preliminary Injunction, or, in the Alternative,

Permanent Injunction and Declaratory Relief and Memorandum in Support: Mr. Whitaker’s

designation as Acting Attorney General violated the Appointments Clause, U.S. Const. art. II, § 2,

cl. 2; Mr. Whitaker’s designation violated the Attorney General Succession Act, 28 U.S.C. § 508,

because when such office-specific statute designates the official who will serve during an absence

or vacancy, the FVRA by its terms does not apply, 5 U.S.C. § 3347(a)(1)(B); the FVRA is

unconstitutional insofar as it permits the President to designate an employee, such as the Chief of

Staff, to act as an officer, id. § 3345(a)(3); and the FVRA is unconstitutional insofar as it permits

the President to bypass an available “first assistant” by designating a non-Senate confirmed

“officer or employee,” who is not the first assistant, to act as a principal officer, id.

          COUNT I: CLAIM FOR INJUNCTION AGAINST THE FINAL RULE

14.     Plaintiff realleges and incorporates herein by reference every allegation and paragraph set

forth above.

15.     For the reasons alleged here and set forth in plaintiff’s Motion for Preliminary Injunction,

or, in the Alternative, Permanent Injunction and Declaratory Relief and Memorandum in Support,

plaintiff is entitled to preliminary and permanent injunctive relief preventing the Final Rule from

taking effect, if at all, for 90 days after the exhaustion of all appeals in this matter. Plaintiff is


                                      4
           Case 5:19-cv-00052-BO Document 1 Filed 02/21/19 Page 4 of 8
likely to and will succeed on the merits; “is likely to suffer irreparable harm in the absence of

preliminary relief”; and the “balance of equities” and “public interest” overwhelmingly favor

enjoining the Final Rule as signed by Mr. Whitaker. Winter, 555 U.S. at 20, 32.

                 COUNT II: CLAIMS FOR DECLARATORY JUDGMENT

16.    Plaintiff realleges and incorporates herein by reference every allegation and paragraph set

forth above.

17.    Plaintiff is entitled to a declaration that the Final Rule is invalid as signed by Mr. Whitaker

and that Mr. Whitaker’s designation violated the Constitutional and federal law, such that he was

not lawfully the Acting Attorney General. See 28 U.S.C. §§ 2201-2202.

18.    The available Deputy Attorney General was automatically designated to serve as Acting

Attorney General when former Attorney General Sessions resigned, by operation of 28 U.S.C.

§ 508, such that the FVRA by its terms did not apply. Thus, plaintiff is entitled to a declaration

that the FVRA does not apply when there is an office-specific designation statute, such as 28

U.S.C. § 508, and the designated official is available to serve.

19.    Mr. Whitaker was directed to act as Attorney General pursuant to 5 U.S.C. § 3345(a)(3).

Thus, plaintiff is entitled to a declaration that § 3345(a)(3) is unconstitutional insofar as it permits

the President to direct an employee, such as the Chief of Staff, to act as an “officer.”

20.    The “first assistant” by law, Deputy Attorney General Rod Rosenstein, was available to

serve when Mr. Sessions resigned. Thus, plaintiff is entitled to a declaration that § 3345(a)(3) is

unconstitutional insofar as it permits the President to bypass an available “first assistant” by

designating a non-confirmed official who is not the first assistant to act as a principal officer.




                                      5
           Case 5:19-cv-00052-BO Document 1 Filed 02/21/19 Page 5 of 8
                                   REQUEST FOR RELIEF

       For the foregoing reasons, as well as those set forth in the motion and memorandum for

injunctive and declaratory relief, plaintiff respectfully requests an ORDER that:

       (a) ENJOINS the Final Rule from going into effect, if at all, for at least 90 days after

           resolution of this action and all appeals;

       (b) DECLARES that the Final Rule is invalid as signed by Matthew G. Whitaker;

       (c) DECLARES that Matthew G. Whitaker’s designation as the Acting Attorney General

           violated the Appointments Clause;

       (d) DECLARES that Matthew G. Whitaker’s designation as the Acting Attorney General

           violated 28 U.S.C. § 508, because 5 U.S.C. §§ 3345 et seq. does not apply when an

           office-specific statute like 28 U.S.C. § 508 designates an official to serve during an

           absence or vacancy;

       (e) DECLARES that 5 U.S.C. § 3345(a)(3) is unconstitutional insofar as it permits the

           President to designate an employee, such as the Chief of Staff, to act as an officer;

       (f) DECLARES that 5 U.S.C. § 3345(a)(3) is unconstitutional insofar as it permits the

           President to bypass an available “first assistant” by designating a non-Senate confirmed

           officer or employee who is not the first assistant to act as a principal officer; and

       (g) DECLARES that Matthew G. Whitaker was not the Acting Attorney General.




                                      6
           Case 5:19-cv-00052-BO Document 1 Filed 02/21/19 Page 6 of 8
Dated: February 21, 2019                       Respectfully submitted,

                                               By: /s/ Raymond M. DiGuiseppe

Thomas C. Goldstein                            Raymond M. DiGuiseppe
   By Special Appearance                       THE DIGUISEPPE LAW FIRM, P.C.
GOLDSTEIN & RUSSELL, P.C.                      4320 Southport-Supply Road
7475 Wisconsin Avenue, Suite 850               Suite 300
Bethesda, MD 20814                             Southport, NC 28461
(202) 362-0636                                 (910) 713-8804
Fax: (866) 574-2033                            Fax: (910) 672-7705
TGoldstein@goldsteinrussell.com                law.rmd@gmail.com
MD Bar No. 9512120307                          NC Bar No. 41807
                                               Local Civil Rule 83.1(d) Counsel for Plaintiff
Daniel Woofter
   By Special Appearance
GOLDSTEIN & RUSSELL, P.C.
7475 Wisconsin Avenue, Suite 850
Bethesda, MD 20814
(202) 362-0636
Fax: (866) 574-2033
DHWoofter@goldsteinrussell.com
MD Bar No. 1812120199

                                   Attorneys for Plaintiff




                                    7
         Case 5:19-cv-00052-BO Document 1 Filed 02/21/19 Page 7 of 8
                                CERTIFICATE OF SERVICE

       I certify that on February 21, 2019, I caused a copy of the foregoing and all attachments

filed thereto to be deposited with a third-party commercial carrier for overnight delivery, postage

prepaid, addressed to the following defendants:

MATTHEW G. WHITAKER
U.S. DEPARTMENT OF JUSTICE
950 Pennsylvania Avenue, N.W.
Washington, DC 20530

BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES
99 New York Avenue, N.E.
Washington, DC 20226

THOMAS E. BRANDON
BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES
99 New York Avenue, N.E.
Washington, DC 20226

UNITED STATES OF AMERICA
U.S. Attorney’s Office
310 New Bern Avenue
Federal Building, Suite 800
Raleigh, North Carolina 27601-1461

                                                     /s/ Daniel Woofter
                                                     Daniel Woofter
                                                     Attorney for Plaintiffs




           Case 5:19-cv-00052-BO Document 1 Filed 02/21/19 Page 8 of 8
